Memorandum. The order of the Appellate Division should be affirmed, without costs. We agree with the courts below that under our present decisions the petitioners lack standing as citizens and taxpayers to bring this proceeding. (See, e.g., St. Clair v. Yonkers Raceway, 13 N Y 2d 72; Matter of Donohue v. Cornelius, 17 N Y 2d 390, 396.) Nor does their status as Assemblymen give them the requisite standing to challenge in the judicial branch the validity of appropriation bills submitted by *972the Governor, and it matters not whether snch bills have been passed by the Legislature or were still pending before that body at the time the proceeding was instituted.
Judges Burke, Scileppi, Bergan and Gibson concur; Chief Judge Fuld and Judges Breitel and Jasen concur insofar as petitioners’ standing as citizens and taxpayers is concerned, under constraint of St. Clair v. Yonkers Raceway (13 N Y 2d 72).
Order affirmed, in a memorandum.